Exhibit 10.3

 
Execution Copy
 


GUARANTEE
 
GUARANTEE, dated as of June 28, 2005, made by U-HAUL INTERNATIONAL, INC. (the
“Guarantor”), in favor of MERRILL LYNCH COMMERCIAL FINANCE CORP., as lender (the
“Lender”), parties to the Credit Agreement referred to below.
 
RECITALS
 
Pursuant to the Credit Agreement, dated as of June 28, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among U-HAUL SALES & LEASING CO., U-HAUL CO. OF ARIZONA and U-HAUL
INTERNATIONAL, INC. (each, a “Borrower” and collectively, the “Borrowers”), the
Guarantor and the Lender, the Lender has agreed to make loans to the Borrower
upon the terms and subject to the conditions set forth therein, such loans to be
evidenced by the Note issued by the Borrower thereunder. The Borrowers are
members of an affiliated group of corporations that includes the Guarantor. The
Borrowers and the Guarantor are engaged in related businesses, and the Guarantor
will derive substantial direct and indirect benefit from the making of the
loans. It is a condition precedent to the obligation of the Lender to make the
loans to the Borrowers under the Credit Agreement that the Guarantor hereto
shall have executed and delivered this Guarantee to the Lender.
 
NOW, THEREFORE, in consideration of the premises and to induce the Lender to
enter into the Credit Agreement and make the loans to the Borrowers, under the
Credit Agreement, the Guarantor hereby agrees with the Lender as follows:
 
1. Defined Terms.
 
(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
 
(b) The words “hereof,”“herein” and “hereunder” and words of similar import when
used in this Guarantee shall refer to this Guarantee as a whole and not to any
particular provision of this Guarantee, and section and paragraph references are
to this Guarantee unless otherwise specified.
 
(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
2. Guarantee.
 
(a) The Guarantor hereby, unconditionally and irrevocably, guarantees to the
Lender and its respective successors, indorsees, transferees and assigns, the
prompt and complete payment and performance by each of U-Haul Sales & Leading
Co. and U-Haul Co. of Arizona (each, an “Affiliate Borrower” and collectively,
the “Affiliate Borrowers”) of its obligations under the Loan Documents, whether
at stated maturity, by acceleration or otherwise.
 

--------------------------------------------------------------------------------


(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of the Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by the Guarantor under applicable federal and state laws relating to the
insolvency of debtors.
 
(c) The Guarantor further agrees to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by the Lender in enforcing, or obtaining advice of counsel in respect of, any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, the Guarantor under
this Guarantee. This Guarantee shall remain in full force and effect until the
Obligations are paid in full and the Commitments are terminated, notwithstanding
that from time to time prior thereto the Affiliate Borrowers, individually or
collectively, may be free from any Obligations.
 
(d) The Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of the Guarantor hereunder without
impairing this Guarantee or affecting the rights and remedies of the Lender
hereunder.
 
(e) No payment or payments made by any Borrower, the Guarantor, any other
guarantor or any other Person or received or collected by the Lender from any
Borrower, the Guarantor, any other guarantor or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of the
Guarantor hereunder which shall, notwithstanding any such payment or payments
other than payments made by the Guarantor in respect of the Obligations or
payments received or collected from the Guarantor in respect of the Obligations,
remain liable for the Obligations up to the maximum liability of the Guarantor
hereunder until the Obligations are paid in full and the Commitments are
terminated.
 
(f) The Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Lender on account of its liability hereunder, it
will notify the Lender in writing that such payment is made under this Guarantee
for such purpose.
 
3. Right of Set-off. The Guarantor hereby irrevocably authorizes the Lender at
any time and from time to time without notice to the Guarantor, any such notice
being expressly waived by the Guarantor, to set-off and appropriate and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Lender to or for the credit or the
account of the Guarantor, or any part thereof in such amounts as the Lender may
elect, against and on account of the obligations and liabilities of the
Guarantor to the Lender hereunder and claims of every nature and description of
the Lender against the Guarantor, in any currency, whether arising hereunder,
under the Credit Agreement, the Note, any Loan Documents or otherwise, as the
Lender may elect, whether or not the Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Lender shall notify the Guarantor promptly of any such set-off
and the application made by the Lender, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Lender a under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Lender may
have.
 

--------------------------------------------------------------------------------


4. No Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the Lender,
the Guarantor shall not be entitled to be subrogated to any of the rights of the
Lender against the Affiliate Borrowers or any other guarantor or any collateral
security or guarantee or right of offset held by any Lender for the payment of
the Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Affiliate Borrowers or any other
guarantor in respect of payments made by the Guarantor hereunder, until all
amounts owing to the Lender by the Affiliate Borrowers on account of the
Obligations are paid in full and the Commitments are terminated. If any amount
shall be paid to the Guarantor on account of such subrogation rights at any time
when all of the Obligations shall not have been paid in full, such amount shall
be held by the Guarantor in trust for the Lender, segregated from other funds of
the Guarantor, and shall, forthwith upon receipt by the Guarantor, be turned
over to the Lender in the exact form received by the Guarantor (duly indorsed by
the Guarantor to the Lender, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Lender may
determine.
 
5. Amendments, etc. with respect to the Obligations; Waiver of Rights. The
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor and without notice to or further
assent by the Guarantor, any demand for payment of any of the Obligations made
by the Lender may be rescinded by such party and any of the Obligations
continued, and the Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Lender, and the Credit Agreement, the Note and
the other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Lender may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released. The Lender shall not have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the
Obligations or for this Guarantee or any property subject thereto. When making
any demand hereunder against the Guarantor, the Lender may, but shall be under
no obligation to, make a similar demand on the Affiliate Borrowers or any other
guarantor, and any failure by the Lender to make any such demand or to collect
any payments from the Affiliate Borrowers or any such other guarantor or any
release of an Affiliate Borrower or such other guarantor shall not relieve the
Guarantor of its obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
the Lender against the Guarantor. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.
 

--------------------------------------------------------------------------------


6. Guarantee Absolute and Unconditional. The Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of the Obligations and
notice of or proof of reliance by the Lender upon this Guarantee or acceptance
of this Guarantee, the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this Guarantee; and all dealings between the
Affiliate Borrowers and the Guarantor, on the one hand, and the Lender and the
Affiliate Borrowers, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon this Guarantee. The Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Affiliate Borrowers or the Guarantor with respect
to the Obligations. The Guarantor understands and agrees that this Guarantee
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity, regularity or enforceability of the
Credit Agreement, the Note or any other Loan Document, any of the Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment of
performance) which may at any time be available to or be asserted by the
Affiliate Borrowers against the Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of any Affiliate Borrower or the
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of any Affiliate Borrower for the Obligations, or of the
Guarantor under this Guarantee, in bankruptcy or in any other instance. When
pursuing its rights and remedies hereunder against the Guarantor, the Lender
may, but shall be under no obligation to, pursue such rights and remedies as it
may have against any Affiliate Borrower or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Lender to pursue such other rights or
remedies or to collect any payments from any Affiliate Borrower or any such
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of any Affiliate Borrower or
any such other Person or any such collateral security, guarantee or right of
offset, shall not relieve the Guarantor of any liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Lender against the Guarantor. This
Guarantee shall remain in full force and effect and be binding in accordance
with and to the extent of its terms upon the Guarantor and the successors and
assigns thereof, and shall inure to be benefit of the Lender, and its respective
successors, indorsees, transferees and assigns, until all the Obligations and
the obligations of the Guarantor under this Guarantee shall have been satisfied
by payment in full and the Commitments shall be terminated, notwithstanding that
from time to time during the term of the Credit Agreement the Affiliate
Borrowers, individually or collectively, may be free from any Obligations.
 
7. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Affiliate Borrower or the Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Affiliate Borrower or the Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
 

--------------------------------------------------------------------------------


8. Not Affected by Bankruptcy. Notwithstanding any modification, discharge or
extension of the Obligations or any amendment, modification, stay or cure of the
Lender's rights which may occur in any bankruptcy or reorganization case or
proceeding against any Affiliate Borrower, whether permanent or temporary, and
whether or not assented to by the Lender, the Guarantor hereby agrees that it
shall be obligated hereunder to pay and perform the Obligations and discharge
their other obligations in accordance with the terms of the Obligations and the
terms of this Guarantee. The Guarantor understands and acknowledges that, by
virtue of this Guarantee, it has specifically assumed any and all risks of a
bankruptcy or reorganization case or proceeding with respect to any or all
Affiliate Borrowers. Without in any way limiting the generality of the
foregoing, any subsequent modification of the Obligations in any reorganization
case concerning any Affiliate Borrower shall not affect the obligation of the
Guarantor to pay and perform the Obligations in accordance with the original
terms thereof.
 
9. Payments. The Guarantor hereby guarantees that payments hereunder will be
paid to the Lender without set-off or counterclaim in U.S. Dollars at the office
of the Lender specified in Section 9.02 of the Credit Agreement.
 
10. Notices. All notices, requests and demands to or upon the Lender, or the
Guarantor to be effective shall be in writing (or by telex, fax or similar
electronic transfer confirmed in writing) and shall be deemed to have been duly
given or made (1) when delivered by hand or (2) if given by mail, when deposited
in the mails by certified mail, return receipt requested, or (3) if by telex,
fax or similar electronic transfer, when sent and receipt has been confirmed,
addressed as follows:
 
(a) if to the Lender, at its address or transmission number for notices provided
in Section 12.01 of the Credit Agreement; and
 
(b) if to the Guarantor, at its address or transmission number for notices set
forth under its signature below.
 
The Lender and the Guarantor may change its address and transmission numbers for
notices by notice in the manner provided in this Section.
 
11. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
12. Integration. This Guarantee represents the agreement of the Guarantor with
respect to the subject matter hereof and there are no promises or
representations by the Lender relative to the subject matter hereof not
reflected herein.
 
13. Amendments in Writing; No Waiver; Cumulative Remedies.
 
(a) None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Guarantor and the Lender, provided that any provision of this Guarantee may
be waived by the Lender in a letter or agreement executed by the Lender or by
telex or facsimile transmission from the Lender.
 

--------------------------------------------------------------------------------


(b) The Lender shall not by any act (except by a written instrument pursuant to
Section 18(a) hereof), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any default
or Event of Default or in any breach of any of the terms and conditions hereof.
No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Lender would otherwise have on any future occasion.
 
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.
 
14. Section Headings. The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
15. Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of the Lender and
its successors and assigns.
 
16. GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
17. Submission To Jurisdiction; Waivers. The Guarantor hereby irrevocably and
unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at its
address set forth under its signature below or at such other address of which
the Lender shall have been notified pursuant hereto;
 

--------------------------------------------------------------------------------


(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
18. Acknowledgments. The Guarantor hereby acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the other Loan Documents to which it is a party;
 
(b) The Lender has no fiduciary relationship with nor duty to the Guarantor
arising out of or in connection with this Guarantee or any of the other Loan
Documents to which it is a party, and the relationship between the Guarantor and
the Affiliate Borrowers on the one hand, and Guarantor and Lender , on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
 
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Guarantor, the Affiliate Borrowers and the Lender.
 
19. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
GUARANTEE OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 


 
[Signature Page Follows]
 


 



 


--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.
 
U-HAUL INTERNATIONAL, INC.
 
By:  /s/ Rocky D. Wardrip
Name:  Rocky D. Wardrip
Title: Assistant Treasurer

Address for Notices:
 
2727 North Central Avenue
Phoenix, Arizona 85004
Tel: (775) 688-6300
Fax: (775) 688-6338
 




 
Date: June 29, 2005
 
ACCEPTED AND AGREED:
 
MERRILL LYNCH COMMERCIAL FINANCE CORP.
 
By: /s/ Jeffrey S. Cohen
Name:  Jeffrey S. Cohan
Title:  Managing Directory
 


